DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Document 43 on the IDS filed on 1/25/2022 was not present in the file wrapper for the instant application and not present in the parent applications of the instant application. However, this document is attached and cited on the PTO-892 included with this action. This reference has been considered. 


Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-18 and 23-27 in the reply filed on 5/13/2022 is acknowledged.
Claims 1-9 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (US 6,033,748)
Dunning et al. teach a foamed polyester resin article which has a density which is from 35-40% less than of similar articles which are not foamed. Abstract. Foaming is achieved using a foaming agent, which is a “pneumatogen” which will produce pneumatocels throughout the foamed article. See column 2, lines 30-67. The foaming agents decompose to generate a gas. See column 2, lines 30-67. Dunning teaches that the polyester used to produce the foam articles comprises a mixture containing waste polyester. The mixture is melted in an extruder with the foaming agent and other additives. See column 3, line 66 - column 4, line 5. This is “mixed plastic waste stream.” The composition further comprises a nucleating agent. See column 3, line 44-61. The composition is extruded through a flat die (column 4, lines 5-10) to produce a foamed sheet. The foamed sheet is a polymer matrix having cells/pores, which are pneumatocels, throughout said matrix.  Dunning et al. teaches that the foamed sheet has uniform foaming, which means that the cells present in the foamed sheet would be uniform throughout the foamed sheet. See column 4, lines 18-21 of Dunning et al. The foamed sheet may or may not have a non-foamed layer (column 4, lines 49-51). Both are at once envisaged given the teachings of Dunning et al. When no non-foamed layer is present, the foamed sheet will necessarily have a plurality of pneumatocels (which are cells or pores formed by the foaming agent) throughout the article. The composition is extruded through a flat die into a sheet. A sheet which is flat is a “cuboid” shape, especially given the dimensions discussed in the instant specification. Alternatively, Dunning et al. teaches that the sheet can be formed into the desired shape using known techniques. See column 4, lines 50-53. Dunning et al. does not disclose that glass or polymer bubbles are present. Dunning et al. teaches that pigments, which are a colorant, are added to the compositions used to form the articles (see column 3, line 43). 
Regarding having a minimum dimension of 1 inch as recited in claims 10 and 23, and the specific dimensions recited in claims 11 and 26, Dunning et al. specifically teaches that a forming tool is used to form the desired shape of the article. Dunning et al. also teaches that foamed sheets are produced using a flat die. It would have been obvious to one of ordinary skill in the art to form the article, either using the flat die or by thermoforming, into an article having a minimum dimension of about 1 inch, or having the specific dimensions recited in claims 11 and 26, depending on the desired end use and/or size of the final product. See MPEP 2144.04, IV. A and B. 
Regarding claims 18, it would have been obvious to one of ordinary skill in the art, based on the teachings of Dunning et al., to add more blowing agent, should a greater reduction in density be desired, such as the density reduction recited in claim 18.  The amount of blowing agent directly affects the amount of foaming, which will provide the reduction in density. See column 3, lines 2-3 of Dunning et al. Furthermore, the amount of foaming will also provide a given void fraction. It would have been obvious to one of ordinary skill in the art to provide a foamed article with a void fraction which meets the instant claims by adding more or less foaming agent to achieve a desired amount of foaming and thereby provide a given void fraction. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (US 6,033,748) and further in view of Mier (US 4,533,577).
Dunning et al. teach the foamed polyester resin and article as described in this action above, the rejection of which is incorporated herein by reference. Dunning et al. does not expressly recite that the foams comprise compressed pneumatocels 500 microns or more from a surface thereof.
However, Mier teaches articles formed from foamed polymer sheets. The foamed polymer sheet includes a layer of crushed and compressed cellular structure (abstract), the compressed and crushed structure being at or near the top layer (i.e. surface) of the foamed sheet (column 3, lines 14-16). It is noted that while cells are “crushed,” they are not ruptured (column 2, lines 18-20). The sheet prior to compressing has a thickness of 100 mils (2540 microns) and a thickness after compression of about 25 mils (635 microns) (column 4, lines 1-4).  Mier teaches that the sheet may be completely crushed (column 3, lines 53-55). This means that in the embodiment in which the 100 mil layer is crushed to 25 mils (635 microns), when the layer is completely crushed, as expressly disclosed at column 3, lines 53-55, the layer will contain crushed pneumatoceles throughout the 25 mils (635 microns). This meets instant claim 12. 
Both Dunning et al. and Mier et al. relate to the field of food packaging materials (see entire Dunning et al. reference, particularly column 1, line 7-9 of Dunning et al., and entire Mier reference, particularly column 2, lines 59-60 of Mier) made from foamed polymer sheets. It would have been obvious to one of ordinary skill in the art at the time the instant invention as made to crush and compress the foams of Dunning et al. such that the surface of the articles contain compressed cells (pneumatocels) 500 microns or more from the surface in order to provide increased insulation to the articles of Dunning et al. Additionally, the compressed foam has improved oxygen, moisture, and grease resistance (column 2, lines 49-51 of Mier). Additionally, the crushed/compressed foam can be bonded to itself or another material with a bonding strength which is considerably stronger than foamed polymer not possessing crushed and compressed cells. See column 2, lines 52-58 of Mier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766